Exhibit 10.1
Yuma Energy, Inc.
1177 West Loop South ● Suite 1825
Houston, Texas 77027
713 ● 968-7068
Fax 713 ● 968-7016
 
July 2, 2019
 
Anthony C. Schnur
Yuma Energy, Inc.
1177 West Loop South, Suite 1825
Houston, Texas 77027
 
Re:           
Amendment to Terms of Employment
 
Dear Mr. Schnur:
 
This letter is to confirm our understanding that as Chief Restructuring Officer
(“CRO”) of Yuma Energy, Inc. (“Yuma” and collectively with its subsidiaries, the
“Company”) you will be entitled to an annual salary of Two Hundred Forty
Thousand Dollars ($240,000) (the “Base Salary”) plus a cash bonus of Twenty-Five
percent (25%) of the Base Salary (the “Bonus”). Payment of the Base Salary will
be made in accordance with normal payroll practices of the Company. Payment of
the Bonus will be paid in three installments of 5%, 10% and 10%, at the end of
four, eight and ten months from the date of your initial appointment as CRO,
respectively, subject to Yuma’s liquidity. The Board of Directors of Yuma
(“Board”) has approved the initial payment of $12,000, to be paid at your
discretion subject to the Company’s operating liquidity or otherwise reflected
as an account payable in the Company’s books and records.
 
Your employment as CRO of Yuma is “at will,” which means that either Yuma has
the right to terminate, or you have the right to resign your employment, with or
without cause, at any time, as long as a reasonable two-week notice is provided
by either party.
 
You will be entitled to a termination bonus in the amount of Three Hundred
Thousand Dollars ($300,000) (the “Termination Bonus”) if (a) your employment as
CRO of Yuma is terminated by Yuma and such termination is based on a majority
vote of the Board of Yuma where a majority of the members of the Board do not
consist of some or all of Richard K. Stoneburner, James W. Christmas and Frank
A. Lodzinski, and (b) you enter into a separation agreement and release of
claims (the “Release”) with Yuma within 28 days of your receipt of the Release
from Yuma. The payment of the Termination Bonus, if any, shall be made as
promptly as reasonably possible, but in no event beyond sixty (60) days of the
date that your employment as CRO is terminated.
 
[Signature Page Follows]
 
 

 
 
 
 
Sincerely,
 
 
/s/ Richard K. Stoneburner
Richard K. Stoneburner, Chairman of the Board
 
 
Agreed and Accepted:
 
 
/s/ Anthony C. Schnur
Anthony C. Schnur
 
 
 
 
